COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-05-343-CV
 
 
IN RE MONTREAL‑D:
FERRELL                                                   RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of habeas corpus and is of the
opinion that relief should be denied. 
Accordingly, relator's petition for writ of habeas corpus is denied.
 
 
PER CURIAM
 
 
PANEL B: LIVINGSTON, DAUPHINOT, and WALKER, JJ.
 
DELIVERED: October 5, 2005




    [1]See
Tex. R. App. P. 47.4.